  Case 1:19-cr-00304-LMB Document 63 Filed 08/03/20 Page 1 of 4 PageID# 372



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                             )
UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )
                                             )       Case No. 1:19-CR-00304 (LMB)
HENRY KYLE FRESE,                            )
                                             )
                      Defendant.             )
                                             )


           MOTION TO DELAY SURRENDER AND FOR RE-DESIGNATION

       Henry Kyle Frese, by and through undersigned counsel, respectfully moves this Honorable

Court to continue the date by which he must self-surrender to the Bureau of Prisons (“BOP”) and

to recommend that he be re-designated to a facility closer to his home and family in Philadelphia,

Pennsylvania. As grounds for the request, Mr. Frese states as follows:

      1.    On or about June 18, 2020, this Court sentenced Mr. Frese to serve 30 months in the

            custody of the BOP. The Court allowed Mr. Frese to remain on his previously ordered

            conditions of release with the added condition that he must self-surrender as directed

            by the BOP. Dkt. 59.

       2. In its Judgment, and at the request of defense counsel, this Court “strongly

           recommend[ed] that the Bureau of Prisons waive the public safety factor in making a

           designation for this defendant, and that the defendant be designated to the camp facility

           at Allenwood, PA.” See id. at 2. Allenwood is a facility that is located near Mr. Frese’s

           current residence and is near where his siblings reside.

       3. The BOP’s Inmate Security Designation and Custody Classification Change Notice
  Case 1:19-cr-00304-LMB Document 63 Filed 08/03/20 Page 2 of 4 PageID# 373



       Memorandum, dated September 4, 2019, reads:

            The Bureau of Prisons attempts to place each inmate in an institution that
            is reasonably close to the anticipated release area. To the extent
            practicable, placement to the closest facility within 500 driving miles of
            the release area will be considered reasonable, subject to bed availability,
            the prisoner’s security designation, the prisoner’s programmatic needs,
            the prisoner’s mental and medical health needs, any request made by the
            prisoner related to faith-based needs, recommendations of the sentencing
            court, and other security concerns of the Bureau of Prisons.

See Exhibit 1 (emphasis added).

       4. Mr. Frese was recently notified that he has been designated to FCI Milan with a self-

          surrender date of August 20, 2020. FCI Milan is located in Milan, Michigan, and is

          approximately 567 miles from Mr. Frese’s current home and the majority of his family

          in Philadelphia, PA.

       5. Given the distance between FCI Milan and Philadelphia (according to internet

          estimates it is an eight hour and 36-minute drive without stops), it will be unduly

          burdensome for Mr. Frese’s family to visit with him once the COVID situation

          subsides. Moreover, the FCI Milan designation is contrary to the BOP’s stated policy

          of attempting to designate inmates to facilities within 500 miles of their anticipated

          release area.

       6. In addition, and in light of Mr. Frese’s recent mental health history, which was

          referenced in materials filed under seal in advance of his sentencing, we respectfully

          submit that Mr. Frese would benefit from a designation to a closer facility that will

          allow his family to visit him more frequently once visitation resumes.

       7. For that reason, we ask the Court to briefly delay his report date until September 2,

          2020 and respectfully ask the Court to enter the attached order recommending that BOP




                                                2
  Case 1:19-cr-00304-LMB Document 63 Filed 08/03/20 Page 3 of 4 PageID# 374



           re-designated Mr. Frese to serve his sentence at FCI Fort Dix, FCI Danbury, or any

           other suitable BOP facility closer in proximity to Philadelphia, PA.

       8. Undersigned counsel contacted Government counsel who indicated that the United

           States takes no position on defendant’s Motion.

       WHEREFORE, for the foregoing reasons, it is respectfully requested that this Court grant

the above request and enter the attached Order.



                                             Respectfully submitted,

                                             HENRY KYLE FRESE,
                                             By Counsel


                                             /s/ Stuart A. Sears
                                             Stuart A. Sears
                                             VA Bar 71436
                                             Attorney for Henry Kyle Frese
                                             SCHERTLER ONORATO MEAD & SEARS, LLP
                                             901 New York Avenue, N.W.
                                             Suite 500 West
                                             Washington, DC 20004
                                             Telephone: (202) 628-4199
                                             Facsimile: (202) 628-4177
                                             ssears@schertlerlaw.com




                                                  3
  Case 1:19-cr-00304-LMB Document 63 Filed 08/03/20 Page 4 of 4 PageID# 375



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of August, 2020, I electronically filed a true copy of the

foregoing motion with the Clerk of Court using the CM/ECF system, which will send a notification

of such filing (NEF) to all parties.




                                              /s/ Stuart A. Sears
                                              Stuart A. Sears
                                              VA Bar 71436
                                              Attorney for Henry Kyle Frese
                                              SCHERTLER ONORATO MEAD & SEARS, LLP
                                              901 New York Avenue, N.W.
                                              Suite 500 West
                                              Washington, DC 20004
                                              Telephone: (202) 628-4199
                                              Facsimile: (202) 628-4177
                                              ssears@schertlerlaw.com




                                                 4
